Hon. William S. Calli County Attorney Oneida County
Your office has asked who may pronounce a person dead: "Specifically, may a doctor, nurse, lay coroner, funeral director or a physician's assistant legally pronounce death?".
As your request notes, the law provides for the execution of a death certificate, the medical portion of which must be executed by the attending physician or, if the death occurs without medical attendance, by the coroner or medical examiner following an investigation as to the cause of death (Public Health Law, §§ 4140-4143). One who is authorized to execute a medical certificate certifies that the person named is dead.
The signer of the medical certificate, however, may or may not be the person who pronounced death. If he is not, he must satisfy himself that the person named in the certificate is dead.
With one exception, this is the law dealing with the determination of death. The exception is a Department of Health requirement that a funeral director or embalmer make two specified tests to verify death before embalming or disposing of a body (10 NYCRR, § 77.1).
It follows that no one is either authorized by law or regulation to pronounce death or prohibited by law or regulation from pronouncing death.